Title: To Benjamin Franklin from William Hodgson, 10 May 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 10 May 1782
I have duly rec’d your sundry favors to the 27th Ultimo the exchange of Prisoners I hope will take place in the course of next week— The Transports I am told are ready & there remains nothing to be settled so that as soon as the necessary Forms of Office are gone thro’ I expect they will be sent away.

Administration have at my request given directions to the Navy Agents, at the several ports of embarkation, to supply such Prisoners as may stand in need with Slops to an Amount not exceeding 20 s. each Man, so that they will gt away decently & comfortably provided with necessary’s for the Voyage.
You will see the necessity of not losing Time in forwarding to me such Letters as you may chuse to send to Congress or Individuals by the Cartel Vessells & perhaps it may be prudent to send duplicates by different Vessells, If I do not hear from you in Time I shall send to Mr Thompson a Copy of the Agreements into which I have entered, in order that Congress may not be uninformed on the Subject, as it may be necessary for them to give some Directions on the Occasion.
I presented to the Noble Personage pursuant to request your thanks for his kindness & attention to your People & Yet if the Publick form, a true Estimate of the Principles of great Men, the true kindness from Principle & Conviction lies in another Quarter of Administration & as that party is the strongest I, in my own Mind have no Doubt but that every reasonable Concession will be made, so that we may indulge ourselves with the pleasing hopes of seeing Peace in our Days upon solid & permanent Principles.
I had the pleasure some little Time ago of dining with your Friends, Dr Priestley, Dr Price, Mr Jones & Mr Paradise, who all desired to be remembred to you in the kindest manner. Mr Jones in particular seemed to fear he had not rec’d a Letter from you, which he believed you had honoured him with.
Mr Grand has not remitted me, I believe my disburse will amount to about £280— I am not quite certain, but when the Prisoners are gone I will make up the Acco’t, & if more convenient for me to draw, than you to Remitt I shall act in Conformity, the disburse at present is no Inconvenience to me.
I return you my best thanks for your kind Communication, not a little mortified, that I am deprived of the pleasure of paying my Respects to you on an Occasion at once so honorable & agreable—however I hope the Business will be as effectually done by those in whose hands it is at present.— May I trespass so far on your Friendship as to request you wou’d give me the earliest Information of the apparent Conclusion of the Business one way or the other, I mean when it comes to the Point, that there either will or will not be a Congress to Treat on Terms of Pacification, if on such an Occasion you wou’d be Kind enough to dispatch a special Messenger, I will pay his Expences & satisfy him for his Trouble directing him to come in the most expeditious Way possible because the common post will not give Time enough the Information that may be of use, so soon as Secretarys Secretarys will receive it with the greatest Esteem & Respect I remain Dr sir yrs Sincerely
William Hodgson
Benj. Franklin Esqr
